Citation Nr: 0325956	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  96-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for chronic rhinitis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the VA 
RO that denied the benefit sought on appeal.  The claim for 
service connection for rhinitis was remanded for additional 
development in December 1997 and again in September 2001.

The veteran appeared for a personal hearing at the Central 
Office in August 1997 before a Veterans Law Judge.  
Transcripts of the hearing have been associated with the 
claims file.  The Veterans Law Judge who conducted the August 
1997 is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2002), Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  By July 2003 letter, the veteran was afforded 
an opportunity to have another hearing, but he did not 
respond within 30 days of the date of the correspondence.  
Thus, it was assumed that he did not wish another hearing.  

The veteran has reported that a private attorney serves as 
his representative.  At the August 1997 hearing, the veteran 
was informed that the record contained no VA Form 22a, or 
letter from the attorney on the attorney's letterhead; and 
that either the form or letter were necessary to appoint the 
attorney as the veteran's representative.  See 38 C.F.R. 
§ 20.603 (2002).  To date neither a VA Form 22a or letter on 
the attorney's letterhead has been received.

In September 2001, the Board found that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for hearing loss.  The reopened claim was 
remanded for further development.  In September 2002, the RO 
granted service connection for bilateral sensorineural 
hearing loss.

In its September 2001 decision, the Board also denied 
entitlement to an earlier effective date for a 40 percent 
evaluation for a lumbosacral disability.  In statements 
received since the Board's decision the veteran made 
arguments with regard to this issue.  However, since the 
Board has already made a decision on this issue, it no longer 
has jurisdiction over it.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, the veteran has reported a continuity of 
symptomatology from rhinitis since service.  A continuity of 
symptomatology can constitute competent evidence of a nexus 
so as to trigger VA's obligation to provide an examination.  
Charles v. Principi, 16 Vet. App. 370 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should afford the veteran an 
ear nose and throat examination.  The 
examiner should review the claims folder 
prior to completing the examination 
report, and note such review in the 
examination report.  The examiner should 
express an opinion as to whether the 
veteran has current rhinitis.  If the 
veteran has current rhinitis, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the rhinitis was present in service, 
or is otherwise related to a disease or 
injury in service.

3.  The RO should readjudicate the 
veteran's claims in light of all the 
evidence, including that obtained since 
the statements of the case.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




